El Juez Asociado Señor Aldbet,
emitió la opinión del tribunal.
Por virtud de un auto de certiorari que libramos a ins-tancia de los demandantes en un procedimiento ejecutivo hi-potecario seguido en la Corte de Distrito de San Juan tene-mos ante nosotros dicho procedimiento original.
En la solicitud para que expidiéramos el auto se alegó que las dos fincas hipotecadas, una urbana y otra rústica, fueron adjudicadas al acreedor en subasta celebrada el 24 de agosto de 1925; que el 2 de septiembre el márshal dió al adjudicatario posesión parcial de las fincas, siendo parcial porque en la finca rústica había una casa pequeña ocupada y una parte de la finca cercada; que la corte inferior se ha negado después a ordenar que al adjudicatario se le dé po-sesión de las fincas y que aunque esa resolución es apelable *833tal remedio no es rápido y adecuado porque no impide que los demandados continúen en el disfrute y uso de las fincas y que cansen daños en ellas.
En la vista del auto comparecieron los demandados por su abogado y solicitaron que anulásemos el auto expedido.
Resulta de los autos que la resolución de la corte inferior negándose a ordenar la posesión de las fincas adjudi-cadas en la subasta fue apelada por la parte ejecutante y adjudicataria de ellas el 18 de noviembre de 1925, antes de que nos presentara la petición de certiorari para que la re-visemos, y aunque expedimos el auto, sin embargo, creemos preferible resolver en la apelación las cuestiones que en-* vuelve la negativa de la corte inferior porque tendremos la ayuda de alegatos escritos de las partes y porque, como re-gla general, mientras exista el remedio de apelación no pro-cede el extraordinario de certiorari, a menos que circuns-tancias especiales exijan una resolución rápida para evitar verdaderos perjuicios (Muñoz v. Corte de Distrito de Ponce, 31 D.P.R. 820, y Acha v. Corte de Distrito de Ponce, 31 D.P.R. 153), y los que se alegan en este caso no nos parecen suficientes teniendo en cuenta la ambigüedad de la petición y lo que resulta de los autos en cuanto a la posesión de las fincas, porque si bien solicita el peticionario que se le dé po-sesión de la finca urbana y de la rústica dice que el marshal le dió posesión de ellas pero sólo parcial en cuanto a la finca rústica por tener una pequeña casa ocupada y una parte de la finca cercada, por lo que si los perjuicios se refieren a la pequeña casa y a la parte cercada de la finca nos parece que no resultan de tal importancia que hagan que nos des-viemos, de la. regla general a que nos hemos referido, por.lo que el' auto expedido debe ser anulado.